            Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 1 of 14

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GLENN A. WESTFALL,                              No. 2:19-cv-0957 DB
12                         Plaintiff,
13              v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,1
15

16                         Defendant.
17

18             This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion argues that the Administrative Law Judge’s treatment of the medical opinion

21   evidence and the subjective testimony was erroneous.

22   ////

23   ////

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
25   See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
     Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. §
26   405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding
     the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
      Both parties have previously consented to Magistrate Judge jurisdiction over this action
28
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 4 & 7.)
                                                    1
        Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 2 of 14

 1          For the reasons explained below, plaintiff’s motion is granted, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   the payment of benefits.

 4                                  PROCEDURAL BACKGROUND

 5          In June of 2016, plaintiff filed an application for Disability Insurance Benefits (“DIB”)

 6   under Title II of the Social Security Act (“the Act”), alleging disability beginning on December 2,

 7   2015. (Transcript (“Tr.”) at 16, 252-58.) Plaintiff’s alleged impairments included back pain, leg

 8   cramps, major depressive disorder, migraines, and sleep disorder. (Id. at 288.) Plaintiff’s

 9   application was denied initially, (id. at 177-81), and upon reconsideration. (Id. at 184-88.)

10          Plaintiff requested an administrative hearing and a hearing was held before an

11   Administrative Law Judge (“ALJ”) on November 30, 2017. (Id. at 91-111.) Plaintiff was

12   represented by an attorney and testified at the administrative hearing. (Id. at 91-95.) In a

13   decision issued on June 15, 2018, the ALJ found that plaintiff was not disabled. (Id. at 29.) The

14   ALJ entered the following findings:

15                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2019.
16
                    2. The claimant has not engaged in substantial gainful activity
17                  since December 2, 2015, the alleged onset date (20 CFR 404.1571
                    et seq.).
18
                    3. The claimant has the following severe impairments: exogenous
19                  obesity, headaches, peripheral neuropathy, cervical spine
                    radiculopathy and myofascial strain, gastroesophageal reflux
20                  disease, status post failed spinal surgical syndrome (July 2008 initial
                    surgery and October 2009 corrective surgery), degenerative disc
21                  disease of the lumbar spine with radiculopathy, sciatica due to
                    displacement of the lumbar spine disc, bilateral shoulder
22                  sprain/strain, depressive disorder and post-traumatic stress disorder
                    (20 CFR 404.1520(c)).
23
                    4. The claimant does not have an impairment or combination of
24                  impairments that meets or medically equals the severity of one of
                    the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
25                  (20 CFR 404.1520(d), 404.1525, and 404.1526).
26                  5. After careful consideration of the entire record, the undersigned
                    finds that the claimant has the residual functional capacity to perform
27                  light work as defined in 20 CFR 404.1567(b) except that he can
                    occasionally climb ramps and stairs, balance, stoop, kneel, crouch,
28                  and crawl; can never climb ladders or scaffolds; can never work at
                                                         2
            Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 3 of 14

 1                     unprotected heights; must avoid concentrated exposure to moving
                       mechanical parts, humidity and wetness, extreme temperatures,
 2                     vibrations and noise; and is limited to understanding, remembering,
                       and carrying out simple, routine, and repetitive tasks; using judgment
 3                     limited to simple work-related decisions; and socially interacting
                       appropriately to the public frequently.
 4
                       6. The claimant is unable to perform any past relevant work (20
 5                     CFR 404.1565).

 6                     7. The claimant was born [in] 1972 and was 43 years old, which is
                       defined as a younger individual age 18-49, on the alleged disability
 7                     onset date (20 CFR 404.1563).

 8                     8. The claimant has at least a high school education and is able to
                       communicate in English (20 CFR 404.1564).
 9
                       9. Transferability of job skills is not material to the determination of
10                     disability because using the Medical-Vocational Rules as a
                       framework supports a finding that the claimant is “not disabled,”
11                     whether or not the claimant has transferable job skills (See SSR 82-
                       41 and 20 CFR Part 404, Subpart P, Appendix 2).
12
                       10. Considering the claimant’s age, education, work experience, and
13                     residual functional capacity, there are jobs that exist in significant
                       numbers in the national economy that the claimant can perform (20
14                     CFR 404.1569 and 404.1569(a)).

15                     11. The claimant has not been under a disability, as defined in the
                       Social Security Act, from December 2, 2015, through the date of this
16                     decision (20 CFR 404.1520(g)).

17   (Id. at 18-28.)
18             On May 2, 2019, the Appeals Council denied plaintiff’s request for review of the ALJ’s
19   June 15, 2018 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42 U.S.C. §
20   405(g) by filing the complaint in this action on May 26, 2019. (ECF. No. 1.)
21                                            LEGAL STANDARD
22             “The district court reviews the Commissioner’s final decision for substantial evidence,
23   and the Commissioner’s decision will be disturbed only if it is not supported by substantial
24   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).
25   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to
26   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.
27   Chater, 108 F.3d 978, 980 (9th Cir. 1997).
28   ////
                                                           3
            Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 4 of 14

 1             “[A] reviewing court must consider the entire record as a whole and may not affirm

 2   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

 3   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

 4   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

 5   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d 1072,

 6   1075 (9th Cir. 2002).

 7             A five-step evaluation process is used to determine whether a claimant is disabled. 20

 8   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

 9   process has been summarized as follows:

10                    Step one: Is the claimant engaging in substantial gainful activity? If
                      so, the claimant is found not disabled. If not, proceed to step two.
11
                      Step two: Does the claimant have a “severe” impairment? If so,
12                    proceed to step three. If not, then a finding of not disabled is
                      appropriate.
13
                      Step three: Does the claimant’s impairment or combination of
14                    impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                      Subpt. P, App. 1? If so, the claimant is automatically determined
15                    disabled. If not, proceed to step four.
16                    Step four: Is the claimant capable of performing his past work? If
                      so, the claimant is not disabled. If not, proceed to step five.
17
                      Step five: Does the claimant have the residual functional capacity to
18                    perform any other work? If so, the claimant is not disabled. If not,
                      the claimant is disabled.
19

20   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).
21             The claimant bears the burden of proof in the first four steps of the sequential evaluation

22   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

23   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

24   1098 (9th Cir. 1999).

25   ////

26   ////
27   ////

28   ////
                                                          4
            Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 5 of 14

 1                                              APPLICATION

 2             Plaintiff’s pending motion asserts the following two principal claims: (1) the ALJ’s

 3   treatment of the medical opinion evidence was erroneous; and (2) the ALJ’s treatment of the lay

 4   witness testimony constituted error.3 (Pl.’s MSJ (ECF No. 12) at 7-194)

 5   I.        Medical Opinion Evidence

 6             The weight to be given to medical opinions in Social Security disability cases depends in

 7   part on whether the opinions are proffered by treating, examining, or nonexamining health

 8   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

 9   general rule, more weight should be given to the opinion of a treating source than to the opinion

10   of doctors who do not treat the claimant . . . .” Lester, 81 F.3d at 830. This is so because a

11   treating doctor is employed to cure and has a greater opportunity to know and observe the patient

12   as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894

13   F.2d 1059, 1063 (9th Cir. 1990).

14             The uncontradicted opinion of a treating or examining physician may be rejected only for

15   clear and convincing reasons, while the opinion of a treating or examining physician that is

16   controverted by another doctor may be rejected only for specific and legitimate reasons supported

17   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

18   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

19   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

20   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not
21   accept the opinion of any physician, including a treating physician, if that opinion is brief,

22   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

23   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

24   2009)).

25   ////

26
     3
         The court has reordered and reorganized plaintiff’s claims for purposes of clarity and efficiency.
27
     4
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28
     system and not to page numbers assigned by the parties.
                                                       5
            Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 6 of 14

 1             Here, plaintiff challenges the ALJ’s treatment of the opinion offered by Dr. Navin

 2   Mallavaram, a treating physician and board-certified pain management specialist.5 (Pl.’s MSJ

 3   (ECF No. 12) at 12-16.) On August 23, 2016, Dr. Mallavaram completed a Chronic Pain

 4   Residual Functional Capacity Questionnaire form, opining that plaintiff was limited in various

 5   respects. (Tr. at 593-96.)

 6             The ALJ discussed Dr. Mallavaram’s opinion as follows:

 7                    The undersigned accords limited partial weight to the opinions of the
                      claimant’s treating pain management specialist, Dr. Navin
 8                    Mallavaram, to the extent consistent with the residual functional
                      capacity above. For example, the opinions that the claimant has no
 9                    significant limitations with reaching, handling, or fingering and can
                      occasionally climb ramps and stairs but never climb ladders, ropes,
10                    or scaffolds are supported by the record. However, the opinion that
                      the claimant is “unable for physical work” is a determination
11                    reserved for the Commissioner. Further the doctor’s other opinions
                      that the claimant is limited to sitting, standing, and walking two hours
12                    in an eight-hour day and that the claimant required a cane in June
                      2015 are not supported by the record including imaging studies as
13                    detailed above.
14   (Id. at 26) (citations omitted).

15             That is the extent of the ALJ’s vague and conclusory discussion of the treating opinion

16   offered by Dr. Mallavaram. Although the ALJ purported to afford Dr. Mallaram’s opinion

17   “partial weight,” and found that some aspects of the opinion were “supported by the record,”

18   several aspects of Dr. Mallavaram’s opinion were not addressed by the ALJ or accounted for by

19   the ALJ’s residual functional capacity determination. For example, Dr. Mallavaram opined that

20   plaintiff’s symptoms were frequently severe enough to interfere with attention and concentration
21   necessary for simple tasks. (Id. 594.) That plaintiff required a job that permitted shifting at will.

22   (Id. at 595.) That plaintiff would be absent from work more than four days per month as a result

23   of plaintiff’s impairments. (Id. at 596.)

24   ////

25

26   5
      The opinions of a medical specialist regarding the specialist’s area of expertise “are given more
     weight than the opinions of a nonspecialist.” Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.
27   1996); see also Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004) (“Each rheumatologist’s
     opinion is given greater weight than those of the other physicians because it is an opinion of a
28
     specialist about medical issues related to his or her area of specialty.”).
                                                         6
        Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 7 of 14

 1            A claimant’s residual function capacity (“RFC”) is “the most [the claimant] can still do

 2   despite [his or her] limitations.” 20 C.F.R. § 404.1545(a); 20 C.F.R. § 416.945(1); see also

 3   Cooper v. Sullivan, 880 F.2d 1152, n.5 (9th Cir. 1989) (“A claimant’s residual functional capacity

 4   is what he can still do despite his physical, mental, nonexertional, and other limitations.”). In

 5   conducting an RFC assessment, the ALJ must consider the combined effects of an applicant’s

 6   medically determinable impairments on the applicant’s ability to perform sustainable work. 42

 7   U.S.C. § 423(d)(2)(B); Macri v. Chater, 93 F.3d 540, 545 (9th Cir. 1996). The ALJ must

 8   consider all of the relevant medical opinions as well as the combined effects of all of the

 9   plaintiff’s impairments, even those that are not “severe.” 20 C.F.R. §§ 404.1545(a); 416.945(a);

10   Celaya v. Halter, 332 F.3d 1177, 1182 (9th Cir. 2003). “[A]n RFC that fails to take into account a

11   claimant’s limitations is defective.” Valentine v. Commissioner Social Sec. Admin., 574 F.3d

12   685, 690 (9th Cir. 2009). The ALJ must determine a claimant’s limitations on the basis of “all

13   relevant evidence in the record.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir.

14   2006).

15            Moreover, to the extent the ALJ rejected Dr. Mallavaram’s opinion that plaintiff was

16   “unable for physical work,” because that “is a determination reserved for the Commissioner,” the

17   ALJ erred. (Tr. at 26.) “‘In disability benefits cases . . . physicians may render medical, clinical

18   opinions, or they may render opinions on the ultimate issue of disability—the claimant’s ability to

19   perform work.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick v.

20   Chater, 157 F.3d 715, 725 (9th Cir. 1998)). Therefore, “an ALJ may not simply reject a treating
21   physician’s opinions on the ultimate issue of disability.” Ghanim v. Colvin, 763 F.3d 1154, 1161

22   (9th Cir. 2014).

23            Nor could the ALJ rely on the vague assertion that Dr. Mallavarm’s “other opinions” were

24   “not supported by the evidence of record including imaging studies[.]” (Tr. at 26.)

25                   To say that medical opinions are not supported by sufficient
                     objective findings or are contrary to the preponderant conclusions
26                   mandated by the objective findings does not achieve the level of
                     specificity our prior cases have required, even when the objective
27                   factors are listed seriatim. The ALJ must do more than offer his
                     conclusions. He must set forth his own interpretations and explain
28                   why they, rather than the doctors’, are correct.
                                                        7
           Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 8 of 14

 1   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988); see also Tackett v. Apfel, 180 F.3d

 2   1094, 1102 (9th Cir. 1999) (“The ALJ must set out in the record his reasoning and the evidentiary

 3   support for his interpretation of the medical evidence.”); McAllister v. Sullivan, 888 F.2d 599,

 4   602 (9th Cir. 1989) (“Broad and vague” reasons for rejecting the treating physician’s opinion do

 5   not suffice).

 6            Accordingly, the court finds that the ALJ failed to offer a specific and legitimate, let alone

 7   clear and convincing, reason for rejecting Dr. Mallavaram’s opinion. Plaintiff, therefore, is

 8   entitled to summary judgment on the claim that the ALJ’s treatment of the medical opinion

 9   evidence constituted error.

10   II.      Lay Witness Testimony

11            Plaintiff argues that the ALJ’s treatment of plaintiff’s testimony and the third-party

12   testimony constituted error. (Pl.’s MSJ (ECF No. 12) at 8-11, 16-19.)

13            A.     Plaintiff’s Testimony

14            The Ninth Circuit has summarized the ALJ’s task with respect to assessing a claimant’s

15   credibility as follows:

16                   To determine whether a claimant’s testimony regarding subjective
                     pain or symptoms is credible, an ALJ must engage in a two-step
17                   analysis. First, the ALJ must determine whether the claimant has
                     presented objective medical evidence of an underlying impairment
18                   which could reasonably be expected to produce the pain or other
                     symptoms alleged. The claimant, however, need not show that her
19                   impairment could reasonably be expected to cause the severity of the
                     symptom she has alleged; she need only show that it could
20                   reasonably have caused some degree of the symptom. Thus, the ALJ
                     may not reject subjective symptom testimony . . . simply because
21                   there is no showing that the impairment can reasonably produce the
                     degree of symptom alleged.
22
                     Second, if the claimant meets this first test, and there is no evidence
23                   of malingering, the ALJ can reject the claimant’s testimony about the
                     severity of her symptoms only by offering specific, clear and
24                   convincing reasons for doing so[.]
25   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks
26   omitted). “The clear and convincing standard is the most demanding required in Social Security
27   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At
28   the same time, the ALJ is not required to believe every allegation of disabling pain, or else
                                                       8
         Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 9 of 14

 1   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

 2   (9th Cir. 2012).

 3          “The ALJ must specifically identify what testimony is credible and what testimony

 4   undermines the claimant’s complaints.”6 Valentine v. Commissioner Social Sec. Admin., 574

 5   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

 6   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

 7   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

 8   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

 9   record, and testimony from physicians and third parties concerning the nature, severity, and effect

10   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

11   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

12   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

13   record, the court “may not engage in second-guessing.” Id.

14          Here, the ALJ recounted plaintiff’s testimony, in relevant part, as follows:

15                  The claimant described his symptoms in written submissions in
                    connection with this determination to medical professionals and at
16                  the hearing. He alleged an onset date corresponding to the day after
                    the last unfavorable determination, December 2, 2015. Prior to the
17                  hearing he alleged that he was unable to work due to chronic severe
                    back pain, leg cramps/radiculopathy, major depressive disorder,
18                  migraine headaches, and sleep disorder. At this hearing, he described
                    his impairments as causing low back pain and leg cramps. He
19                  reported being able to sit and stand 30 minutes at a time, walk only
                    10 minutes at a time and lift up to 10 pounds. He stated that he is
20                  “constantly tired,” wakes up 2-3 times a night due to leg cramps, and
                    has problems concentrating.
21
                                                      ***
22
                    Turning back to his more recent hearing testimony, he reported
23                  having a one-time injection trial which did not help, so the procedure
24   6
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
25   clear what our precedent already required: that assessments of an individual’s testimony by an
     ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
26   the individual has a medically determinable impairment(s) that could reasonably be expected to
     produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
27   and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
     16-3p) (alterations omitted). The ALJ’s decision here, however, was issued on November 25,
28
     2015, prior to the implementation of SSR 16-3p.
                                                       9
         Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 10 of 14

 1                     was not repeated. He conveyed that it was ultimately determined that
                       only pain medications worked well enough to continue. He stated
 2                     having last had physical therapy in 2014, but had just returned to
                       physical therapy and was using a TENS unit. He reported that the
 3                     VA prescribed use of a cane four months ago, but prior to that, it was
                       not prescribed. He reported that he uses cane in his home to climb
 4                     stairs, and that in a typical day he performs no household chores lies
                       on couch, sits on the couch, reads, watches television, and does “not
 5                     a lot” in a typical day. He states that he does nothing for exercise,
                       sports, or leisure, but also stated that he uses the internet to reads (sic)
 6                     about current events daily.

 7                     He testified that the “highlight of his day” is checking the mail.

 8                                                        ***

 9                     Turning to the claimant’s alleged mental impairments, he reported
                       attending mental health counseling through the VA monthly and
10                     attending group sessions occasionally for PTSD that is triggered by
                       “certain noises.” He conveyed that he had been taking psychiatric
11                     medications for approximately two years, but that they do not help.
                       He reported that PTSD affects him “constantly,” that he cannot be
12                     around other people, and that it is hard to explain.

13   (Tr. at 21-22.)
14           The ALJ then simply concluded that the “evidence of record” did “not support the
15   claimant’s assertions of pain and dysfunction.”7 (Id. at 22.) After discussing various items of
16   evidence, the ALJ found that “while the medical evidence supports a finding that the claimant has
17   ‘severe’ impairments, the objective findings on imaging studies and the course of medical
18   treatment do not support the claimant’s allegations of an inability to perform all work.” (Id. at
19   24) (emphasis in original).
20           However, “after a claimant produces objective medical evidence of an underlying
21   impairment, an ALJ may not reject a claimant’s subjective complaints based solely on a lack of
22   medical evidence to fully corroborate the alleged severity” of the symptoms. Burch v. Barnhart,
23   400 F.3d 676, 680 (9th Cir. 2005); see also Putz v. Astrue, 371 Fed. Appx. 801, 802-03 (9th Cir.
24   2010) (“Putz need not present objective medical evidence to demonstrate the severity of her
25   fatigue.”); Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991) (“If an adjudicator could reject
26
27   7
      Strangely, the ALJ also appears to have rejected plaintiff’s testimony based on a finding that
     plaintiff “has been able to father a child[.]” (Tr. at 22.) It is entirely unclear how the ability to
28
     “father a child,” discredits a plaintiff’s testimony.
                                                         10
        Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 11 of 14

 1   a claim for disability simply because a claimant fails to produce medical evidence supporting the

 2   severity of the pain, there would be no reason for an adjudicator to consider anything other than

 3   medical findings.”).

 4           The ALJ then concluded the analysis of plaintiff’s testimony with the boilerplate

 5   statement that plaintiff’s medically determinable impairments could reasonably be expected to

 6   cause the symptoms alleged, but that plaintiff’s statements concerning the intensity, persistence,

 7   and limiting effects of those symptoms were “not entirely consistent with the medical evidence

 8   and other evidence in the record for the reason explained in [the] decision.” (Id. at 25.)

 9           “ALJs routinely include this statement in their written findings as an introduction to the

10   ALJ’s credibility determination” before “identify[ing] what parts of the claimant’s testimony

11   were not credible and why.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th

12   Cir. 2014). “The use of this generic language is not itself reversible error . . . but it inverts the

13   responsibility of an ALJ, which is first to determine the medical impairments of a claimant based

14   on the record and the claimant’s credible symptom testimony and only then to determine the

15   claimant’s RFC. By rejecting a claimant’s subjective symptoms ‘to the extent they are

16   inconsistent with the above residual functional capacity assessment,’ the agency indicates that it

17   is failing properly to incorporate a claimant’s testimony regarding subjective symptoms and pain

18   into the RFC finding, as it is required to do.” Trevizo, 871 F.3d at 679 n.6.

19           For the reasons stated above, the court finds that the ALJ failed to offer a clear and

20   convincing reason for rejecting plaintiff’s testimony.
21           B.      Third Party Testimony

22           After rejecting plaintiff’s testimony, the ALJ addressed testimony offered by third parties.

23   The ALJ did not specifically identify the identity or specific testimony of any third party.

24   Instead, the ALJ said simply, “Although the undersigned did carefully consider the third-party

25   witness statements, because they are the statements of the claimant’s family members and based

26   upon the claimant’s subjective complaints, the undersigned considers them in that light and
27   accords them less probative weight.” (Tr. at 26.)

28   ////
                                                         11
        Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 12 of 14

 1          However, the testimony of lay witnesses, including family members and friends,

 2   reflecting their own observations of how the claimant’s impairments affect her activities must be

 3   considered and discussed by the ALJ. Robbins, 466 F.3d at 885; Smolen, 80 F.3d at 1288;

 4   Sprague, 812 F.2d at 1232. Persons who see the claimant on a daily basis are competent to testify

 5   as to their observations. Regennitter, 166 F.3d at 1298; Dodrill v. Shalala, 12 F.3d 915, 918-19

 6   (9th Cir. 1993). If the ALJ chooses to reject or discount the testimony of a lay witness, he or she

 7   must give reasons germane to each particular witness in doing so. Regennitter, 166 F.3d at 1298;

 8   Dodrill, 12 F.3d at 919.

 9          In this regard, the mere fact that a lay witness is a relative of the claimant cannot be a

10   ground for rejecting the witness’s testimony. Regennitter,166 F.3d at 1298; see also Smolen, 80

11   F.3d at 1289 (“the same could be said of any family member who testified in any case”).

12   “Clearly, family members who see the claimant on a daily basis are competent to testify as to

13   their observations.” O’Bosky v. Astrue, 651 F.Supp.2d 1147, 1163 (E.D. Cal. 2009).

14          For the reasons stated above, the court finds that the ALJ failed to offer any germane

15   reason for rejecting the lay witness testimony. Accordingly, the court finds that plaintiff is also

16   entitled to summarize judgment on the claim that the ALJ’s treatment of the subjective testimony

17   constituted error.

18                                             CONCLUSION

19          After having found error, “‘[t]he decision whether to remand a case for additional

20   evidence, or simply to award benefits[,] is within the discretion of the court.’” Trevizo, 871 F.3d
21   at 682 (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). A case may be

22   remanded under the “credit-as-true” rule for an award of benefits where:

23                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
24                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
25                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
26
27   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).
28   ////
                                                       12
         Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 13 of 14

 1           Even where all the conditions for the “credit-as-true” rule are met, the court retains

 2   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

 3   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

 4   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

 5   concludes that further administrative proceedings would serve no useful purpose, it may not

 6   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

 7   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

 8   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

 9           Here, the court finds that the record has been fully developed and further administrative

10   proceedings would serve no useful purpose. The ALJ failed to provide legally sufficient reasons

11   for rejecting the opinion of a treating physician, plaintiff’s testimony, and the testimony of

12   multiple third-party witnesses. If that evidence were credited as true, the ALJ would be required

13   to find plaintiff disabled on remand. In this regard, at the November 30, 2017 hearing, a

14   Vocational Expert testified that a person with the limitations opined by Dr. Mallavarm would be

15   unable to obtain a job. (Tr. at 108-09.) And the record as a whole does not create serious doubt

16   as to whether plaintiff is, in fact, disabled within the meaning of the Social Security Act.8

17           Accordingly, IT IS HEREBY ORDERED that:

18           1. Plaintiff’s motion for summary judgment (ECF No. 12) is granted;

19           2. Defendant’s cross-motion for summary judgment (ECF No. 15) is denied;

20           3. The Commissioner’s decision is reversed;
21           4. This matter is remanded for the payment of benefits; and

22   ////

23   ////

24   ////

25   ////

26
     8
      In addition to the improperly rejected evidence, the record includes a finding from the
27   Department of Veterans Affairs that plaintiff had a “90% final degree of disability.” (Tr. at 440.)
     “[A]n ALJ must ordinarily give great weight to a VA determination of disability.” McCartey v.
28
     Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002).
                                                      13
       Case 2:19-cv-00957-DB Document 17 Filed 09/17/20 Page 14 of 14

 1

 2           5. The Clerk of the Court shall enter judgment for plaintiff and close this case.

 3   Dated: September 16, 2020

 4

 5
     DLB:6
 6   DB\orders\orders.soc sec\westfall0957.ord

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       14
